 

 

` Case 4:19-cv-0118160cument 1 Filed on 04/01/19 in §§ D Page 1 of 6

United States
Courts
Southern District of Texas
F | L E D

 

 

 

 

 

 

Pro Se 15 (Rev. 12/16) Complaint f`or Violation of`Civil Rights (Non-Prisoner) 1
APR 0 1 2a .-9

UNITED STATES DISTRICT COURT¢vidJ-Bradley, clerk orcoun

for the

Southern District of Texas
Division

CaseNO. /q` //gl

(to be illed in b ’tlze C'lerk's O ice)
Headley E. l\/lurray f ) h"

Plaintijf(s)
(Write the full name of each plaintijf who is filing this complaint
If the names of all the plaintiffs cannot fit in the space above,
please write "see attached " in the space and attach an additional
page with the full list of names. )

_v-

Jury Trial: lC/l€€ko"e) § Yes l:]No

Harris County Sherrifs Department

Defendant(s)
(Write the full name of each defendant who is being sued. lf the
names of all the defendants cannot fit in the space above, please
write "see attached " in the space and attach an additional page
with the full list of names. Do not include addresses here.)

\./\J\./\./\/\/\/\/\./\./\/\/\/\./\/

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Non-Prisoner Complaint)

 

 

 

 

 

NOTICE

Federal Rules ofCivil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual"s
birth; a minor’s initials; and the last four digits ofa financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

 

Page l of` 6

 

 

I.

Case 4:19-cv-0118160cument 1 Filed on 04/01/19 in TED Page 2 of 6

The Parties to This Complaint

A.

The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name
Address

County
Telephone Number
E-Mail Address

The Defendant(s)

Headley E. lvlurray
4823 Gleneagles Drive

Houston

City

Harris

(281) 451-8102

helism@gmail.com

TX 77084
State Zip Code

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation For an individual defendant,
include the person’s job or title (if known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity. or both. Attach additional pages if needed.

Defendant No. l

Name
Job or Title (ifknown)
Address

County
Telephone Number
E-Mail Address rifknown)

Defendant No. 2
Name
Job or Title (l`fk"vw")
Address

County
Telephone Number
E-Mail Address ( if known)

Defendant No. 3
Name
Job or Title (ifknown)
Address

Harris County Sherrifs Department

1200 Baker Street

Houston
City
Harris

(713) 221-6000

[:] Individual capacity

Ciry

m lndividual capacity

(`it_v

Texas 77002
State Zip Code

El Official capacity

State Zip Code

[I Official capacity

State Zip Code

Page 2 of 6

` Case 4:19-cv-0118160cument 1 Filed on 04/01/19 in D Page 3 of 6

 

County
Telephone Number
E-Mail Address l if knOWH)

I:l Individual capacity [l Official capacity

Defendant No. 4
Name
Job or Title (ifknOWn)
Address

 

Cl’~" State Zip Code
County
Telephone Number
E-Mail Address lifknown)

l:l Individual capacity I:l Official capacity
II. Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
Federal Bureau ofNarcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check all that apply/2
[] Federal officials (a Bl'vens claim)
E] slate Or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws]." 42 U.S.C. § 1983. lfyou are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

l l.OS[C] the free exercise of religious belief with respect to diet and l 1.1 1 in that no meals were
provided to in order to maintain strength nor were alternatives provided for religious reasons.

C. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

The first amendment prohibits the free exercise of religion, and as such my rights were violated in that l
was not allowed to that which my religion dictates. As a result ofthat violation, I was in custody ofthe
Harris County Sheriffs Department for over 24 hours without food which indicates a violation of my
rights and reflects an act of indimidation and tourture on the part of said department

 

D. Section 1983 allows defendants to be found liable only when they have acted "under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
42 U.S.C. § 1983. Ifyou are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

 

l requested food, as dictated by my religion from several officers and l was told that l would be
accomodated. Throughout the duration of being in custody, 1 was not afforded that accomodation.

 

Page 3 of 6

\

Case 4:19-cv-0118160cument 1 Filed on 04/01/19 in TiD Page 4 of 6

III. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph Attach additional pages if needed.

 

 

A. Where did the events giving rise to your claim(s) occur?

Harris County Jail

B. What date and approximate time did the events giving rise to your claim(s) occur?
April 10, 2017 8PM CST - April 12, 2017 early morning.

C. What are the facts underlying your claim(s)? (For example.' What happened to you? Who did whal?
Was anyone else involved? Who else saw what happened?)

l was held in custody by the Harris County Sheriffs Department for over 24 hours without food
appropriate to my religious belief. I was arrested at my home around 8 Pl\/l CST on 4/10/17 and was
later transported to the Harris County .lail and was not release until the morning of 4/12/17. I reported it
to Intemal Appairs who supposedly investigated the issue. There were three officers that l made the
request to for food to accommodate my religious beliefs.

IV. In juries

lf you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

 

 

Page 4 of 6

 

 

 

\

VI.

Case 4:19-cv-01181‘ocument 1 Filed on 04/01/19 in T§D Page 5 of 6

Emotional Duress. F or months 1 lack of energy to do much of anything. l have difficulty making decisions and
keeping track of things. l feel on edge and I have difficulty getting to sleep. I was told that l would benefit from
therapy, as would my entire family.

Relief

State briefly what you want the court to do for you. Make no legal arguments Do not cite any cases or statutes.
lf requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

l am requesting $500,000 for non-economic losses and $750.000 for punitive damages as a result of emotional
pain, and anxiety and stress.

Certif'lcation and Closing

Under Federal Rule of Civil Procedure l l, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost oflitigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified. will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule ll.

Page 5 of 6

` Case 4:19-cv-0118160cument 1 Filed on 04/01/19 in TiD Page 6 of 6

 

A. For Parties Witho_ut an Attorney

l agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 4/1/2019

Signature of Plaintiff M/ %%

Printed Name of Plaintiff Headley l\/lurray

B. For Attorneys

Date of signing:

 

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm
Address

 

City State Z ip Code
Telephone Number
E-mail Address

 

 

Page 6 of 6

 

